 



EXHIBIT 10(r)
Summary of Compensation for
Directors of
The Scotts Miracle-Gro Company
Effective as of February 1, 2008
 
     At the meeting of the Board of Directors (the “Board”) of The Scotts
Miracle-Gro Company (the “Company”) held on February 1, 2008, the Board approved
the recommendations of the Governance and Nominating Committee of the Board with
respect to compensation for the calendar year 2008 for nonemployee members of
the Board (“Nonemployee Directors”) and the Lead Independent Director of the
Company. The compensation approved by the Board is described below.
Annual Cash Retainer; Reimbursement of Expenses
     Effective February 4, 2008, each of the Nonemployee Directors will be paid
an annual cash retainer in the amount of $100,000 and the Lead Independent
Director will be paid an additional annual cash retainer in the amount of
$15,000. The annual cash retainer(s) will be paid on a semi-annual basis, in
February 2008 and in July 2008. Nonemployee Directors receive reimbursement of
all reasonable travel and other expenses of attending Board and Board committee
meetings.
Deferred Stock Units
     On February 4, 2008: (a) each of the Nonemployee Directors was granted
deferred stock units having a value of $70,000; (b) the Lead Independent
Director was granted additional deferred stock units having a value of $35,000;
(c) each of the Nonemployee Directors serving on one or more committees of the
Board was granted additional deferred stock units having a value of $12,500 for
each committee on which the Nonemployee Director serves; (d) each of the
Nonemployee Directors serving as the chairperson of a committee of the Board was
granted additional deferred stock units having a value of $25,000; and (e) each
of the Nonemployee Directors serving on the Audit Committee of the Board was
granted additional deferred stock units having a value of $5,000. The number of
deferred stock units (and related dividend equivalents) granted to each
Nonemployee Director (including the Lead Independent Director) was calculated by
dividing the aggregate value of deferred stock units to be granted to such
Nonemployee Director by the closing price of the Company’s common shares on the
February 4, 2008 grant date ($38.89) and rounding any resulting fractional
deferred stock unit up to the next whole deferred stock unit.
     The deferred stock units (and related dividend equivalents) were granted
under The Scotts Miracle-Gro Company Amended and Restated 2006 Long-Term
Incentive Plan (the “2006 Plan”). Each whole deferred stock unit represents the
right to receive one full common share of

 



--------------------------------------------------------------------------------



 



the Company at the time and in the manner described in the Deferred Stock Unit
Award Agreement for Nonemployee Directors (with Related Dividend Equivalents)
evidencing the award. Each dividend equivalent represents the right to receive
additional deferred stock units (rounded to the nearest 1/16th of a deferred
stock unit) in respect of dividends that are declared and paid during the period
beginning on the grant date and ending on the settlement date with respect to
the common share of the Company represented by the related deferred stock unit.
     The deferred stock units will generally become 100% vested on February 4,
2011, including any deferred stock units received in respect of dividend
equivalents on or prior to the vesting date. Any deferred stock units received
in respect of dividend equivalents following the vesting date will be 100%
vested on the date they are credited to the Nonemployee Director. If, prior to
February 4, 2011, a Nonemployee Director ceases to be a member of the Board
after having been convicted of, or pleading guilty or nolo contendere to, a
felony (for “Cause”), the Nonemployee Director’s deferred stock units will be
immediately forfeited.
     Under certain circumstances, the deferred stock units will vest prior to
February 4, 2011. These circumstances depend, in part, on whether a Nonemployee
Director had served one full term on the Board as of February 4, 2008. If a
Nonemployee Director who had served less than one full term on the Board as of
February 4, 2008: (a) ceases to be a member of the Board (other than for Cause)
after completing at least one full term of continuous service on the Board,
(b) dies or (c) becomes totally disabled, the deferred stock units granted
during the Nonemployee Director’s first term will become 100% vested as of the
date of such event. If a Nonemployee Director who had served at least one full
term on the Board as of February 4, 2008: (a) ceases to be a member of the Board
(other than for Cause) after completing at least two full terms of continuous
service on the Board and attaining age 50, (b) dies or (c) becomes totally
disabled, all of the Nonemployee Director’s deferred stock units will become
100% vested as of the date of such event. If a Nonemployee Director ceases to be
a member of the Board prior to February 4, 2011 for any reason not described in
the preceding two sentences, the Nonemployee Director’s deferred stock units
will be immediately forfeited.
     Subject to the terms of the 2006 Plan, vested deferred stock units will be
settled in a lump sum as soon as administratively practicable, but no later than
90 days, following the earliest to occur of: (i) a Nonemployee Director’s
ceasing to be a member of the Board; (ii) a Nonemployee Director’s death;
(iii) the date a Nonemployee Director becomes totally disabled; or
(iv) February 4, 2013. Whole deferred stock units will be settled in full common
shares of the Company and any fractional deferred stock units will be settled in
cash, determined based on the fair market value of a common share of the Company
on the settlement date.
     If there is a Change in Control (as defined in the 2006 Plan), each
Nonemployee Director’s deferred stock units will become 100% vested on the date
of the Change in Control and settled as described in the 2006 Plan.
     For more information about the deferred stock units (and related dividend
equivalents) granted to the Nonemployee Directors, please refer to (a) the form
of Deferred Stock Unit Award Agreement for Nonemployee Directors (with Related
Dividend Equivalents) which is included as Exhibit 10(m) to the Company’s
Quarterly Report on Form 10-Q for the quarterly period ended December 29, 2007;
and (b) the 2006 Plan which is included as Exhibit 10(r)(2) to the Company’s
Annual Report on Form 10-K for the fiscal year ended September 30, 2007.

2